Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-19-00860-CV

                              IN RE VILORE FOODS COMPANY, Inc.

                                     Original Mandamus Proceeding 1

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: March 11, 2020

PETITION FOR WRIT OF MANDAMUS CONDITIONALLY GRANTED

           In this original proceeding, Relator Vilore Foods Company, Inc. asserts the trial court erred

by denying its plea to the jurisdiction. Vilore Foods argues the evidence conclusively establishes

that Catalina Castillo, the real party in interest, did not exhaust her administrative remedies; the

trial court lacks jurisdiction; and mandamus is proper.

           We agree and conditionally grant the petition.

                                               BACKGROUND

           While Castillo was employed by Vilore Foods, she reported to her employer that she was

injured on the job. She completed an incident report as required, and Vilore Foods sent her to a

medical facility where she was treated the same day. After she was treated on several more


1
 This proceeding arises out of Cause No. 2019CVF00316 D1, styled Catalina Castillo v. Vilore Foods Co., Inc. and
Raymundo Bretano, pending in the 49th Judicial District Court, Webb County, Texas, the Honorable Joe Lopez
presiding.
                                                                                       04-19-00860-CV


occasions, she was notified by Vilore Foods’s workers’ compensation carrier that she was not

eligible for further benefits. After she received the carrier’s denial, she continued to receive

medical treatments. She eventually sued Vilore Foods for negligence, negligent supervision, and

misrepresentation.

       In its plea to the jurisdiction, Vilore Foods asserted that Castillo had not exhausted her

administrative remedies, and the trial court lacked jurisdiction. The trial court denied the plea, and

Vilore Foods petitioned this court for a writ of mandamus. Castillo filed a response, and Vilore

Foods replied to Castillo’s response.

       Before we address the parties’ arguments, we briefly recite the standard of review and

applicable law.

                                        STANDARD OF REVIEW

       When there is no adequate remedy by appeal, mandamus relief is proper to correct a clear

abuse of discretion. In re Sw. Bell Tel. Co., L.P., 235 S.W.3d 619, 623 (Tex. 2007); In re

Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004). A trial court abuses its discretion

if fails “to analyze or apply the law correctly.” Walker v. Packer, 827 S.W.2d 833, 840 (Tex.

1992) (orig. proceeding); accord In re Tex. Mut. Ins. Co., 329 S.W.3d 1, 4 (Tex. App.—San

Antonio 2009, orig. proceeding).

       When we review the trial court’s decision for whether it applied the law correctly in a plea

to the jurisdiction, “we take as true all evidence favorable to the nonmovant [and] indulge every

reasonable inference and resolve any doubts in the nonmovant’s favor.” See Tex. Dep’t of Parks

& Wildlife v. Miranda, 133 S.W.3d 217, 228 (Tex. 2004).

                                    EXCLUSIVE JURISDICTION

       “The Workers’ Compensation Act vests the Workers’ Compensation Division with

exclusive jurisdiction to determine a claimant’s entitlement to medical benefits.” In re Liberty


                                                 -2-
                                                                                        04-19-00860-CV


Mut. Fire Ins. Co., 295 S.W.3d 327, 328 (Tex. 2009) (per curiam); accord In re Tex. Mut. Ins. Co.,
329 S.W.3d at 5. “[O]nly the Commission can determine a claimant’s entitlement to compensation

benefits.” Am. Motorists Ins. Co. v. Fodge, 63 S.W.3d 801, 804 (Tex. 2001); accord In re Tex.

Mut. Ins. Co., 329 S.W.3d at 5.

        “If an agency has exclusive jurisdiction, a claimant must exhaust all administrative

remedies in the agency before filing a claim in the trial court.” In re Tex. Mut. Ins. Co., 329 S.W.3d

at 5 (citing In re Entergy Corp., 142 S.W.3d 316, 321 (Tex. 2004)). “Until the party has exhausted

all administrative remedies, the trial court lacks subject matter jurisdiction and must dismiss any

claim within the agency’s exclusive jurisdiction.” In re Entergy Corp., 142 S.W.3d at 321–22; In

re Tex. Mut. Ins. Co., 329 S.W.3d at 5.

        If the trial court’s subject matter jurisdiction is challenged in a plea to the jurisdiction and

the undisputed evidence shows the claimant has failed to exhaust its administrative remedies, the

trial court must grant the plea as a matter of law. See In re Entergy Corp., 142 S.W.3d at 321–22;

Miranda, 133 S.W.3d at 228.

                                       PARTIES’ ARGUMENTS

        In seeking mandamus relief, Vilore Foods argues, in effect, that the evidence conclusively

establishes that Castillo did not exhaust her administrative remedies. It insists that the trial court

lacked jurisdiction over any of Castillo’s claims and mandamus relief is appropriate to correct the

trial court’s error.

        Castillo does not dispute that she did not exhaust her administrative remedies. But she

insists the trial court properly denied Vilore Foods’s plea to the jurisdiction for three reasons:

Vilore Foods failed to conclusively prove its exclusive remedy affirmative defense, the estoppel

doctrine bars Vilore Foods’s exclusive remedy defense, and her negligence, fraudulent




                                                  -3-
                                                                                      04-19-00860-CV


misrepresentation, and negligent misrepresentation claims are not barred by the exclusive remedy

provision.

                                             ANALYSIS

       The relevant evidence in this mandamus matter is largely undisputed. Where it is disputed,

for purposes of this review, we take Castillo’s evidence as true. See Miranda, 133 S.W.3d at 228.

       Castillo was Vilore Foods’s employee, she was at work in Vilore Foods’s facility when she

was injured in a workplace accident, and Vilore Foods had workers’ compensation coverage in

effect at that time. Castillo filed an accident report with Vilore Foods the same day, Vilore Foods

referred her to a provider for treatment, and she was treated on several occasions.

       After Castillo was denied further benefits by Vilore Foods’s carrier, she did not seek a

decision from the Division of Workers’ Compensation on whether she was entitled to further

compensation benefits. In her affidavit, she states she “did not pursue a workers’ compensation

claim since they told me I was not in the course and scope of employment when I was injured.”

Instead, she sued Vilore Foods for negligence, negligent supervision, and misrepresentation.

Contra Fodge, 63 S.W.3d at 804; In re Tex. Mut. Ins. Co., 329 S.W.3d at 5.

       But as in Fodge, Castillo’s “claim for damages from denied medical treatment is made no

more viable simply by restating it under the other legal theories she asserted—negligence,

[negligent supervision, and misrepresentation].” See Fodge, 63 S.W.3d at 804 (listing Fodge’s

claims as “negligence, fraud, and statutory violations”). Each of Castillo’s claims are for damages

resulting from the denied medical treatment, and “[t]o award [Castillo] damages equal to the cost

of denied medical care is tantamount to ordering that the care be paid for and would . . . circumvent

the Commission’s exclusive authority to decide that issue.” See id.

       The evidence conclusively establishes that Castillo did not exhaust her administrative

remedies and each of her claims are for damages resulting from her denied medical treatment. Cf.


                                                -4-
                                                                                        04-19-00860-CV


id. The trial court erred by failing to grant Vilore Foods’s plea to the jurisdiction. See In re Entergy

Corp., 142 S.W.3d at 321–22 (“Until the party has exhausted all administrative remedies, the trial

court lacks subject matter jurisdiction and must dismiss any claim within the agency’s exclusive

jurisdiction.”); In re Tex. Mut. Ins. Co., 329 S.W.3d at 5.

                                            CONCLUSION

         The evidence conclusively establishes that Vilore Foods was Castillo’s employer, Vilore

Foods had workers’ compensation coverage, and Castillo did not exhaust her administrative

remedies before she sued Vilore Foods. Thus, the trial court lacked jurisdiction over Castillo’s

suit, and the trial court erred by not granting Vilore Foods’s plea to the jurisdiction.

         We conditionally grant Vilore Foods’s petition for writ of mandamus. We order the trial

court to (1) vacate its October 2, 2019 order denying Vilore Foods Company, Inc.’s plea to the

jurisdiction and (2) render an order granting Vilore Foods Company, Inc.’s plea to the jurisdiction

which dismisses Castillo’s cause for want of jurisdiction. The writ will issue only if the trial court

fails to comply with this opinion and order within fifteen days from the date of this opinion and

order.

                                                   Patricia O. Alvarez, Justice




                                                  -5-